Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 1 of 28 PageID 248




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   JAVONTAE WRIGHT,
   individually and on behalf of
   all others similarly situated,

               Plaintiff,

   v.                                 Case No.: 8:20-cv-985-T-33CPT

   AR RESOURCES, INC.,
   PREMIUM ASSET RECOVERY CORP.,
   and JOHN DOES 1-25,

               Defendants.

   ____________________________/

                                   ORDER

         This cause comes before the Court pursuant to the Motion

   to Dismiss Plaintiff’s Complaint filed by Defendant Premium

   Asset Recovery Corporation (“PARC”) on May 27, 2020 (Doc. #

   9) and the Motion to Dismiss Complaint filed by Defendant AR

   Resources, Inc. (“ARR”), on June 3, 2020 (Doc. # 12). PARC

   has joined in ARR’s Motion. (Doc. # 34). Plaintiff Javontae

   Wright responded on July 7, 2020. (Doc. ## 25, 26). For the

   reasons given below, PARC’s Motion is granted and ARR’s Motion

   is granted in part and denied in part as set forth herein.

   I.    Background

         On April 29, 2020, Wright initiated this putative class

   action lawsuit against Defendants for violations of the Fair



                                     1
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 2 of 28 PageID 249




   Debt Collection Practices Act (the “FDCPA”). (Doc. # 1).

   According to the complaint, Wright allegedly incurred a debt

   to “the EMA of Tampa Bay – St. Joes North.” (Id. at ¶ 23).

   Wright alleges that PARC is the current owner of the debt and

   an alleged debt collector under the FDCPA. (Id. at ¶¶ 10,

   27). PARC then contracted with ARR, also allegedly a debt

   collector, to collect the debt. (Id. at ¶ 27).

         To that end, on May 8, 2019, ARR sent Wright an initial

   collection letter. (Id. at ¶ 29). The May 8 letter, which

   Wright attached to her complaint, stated the balance of the

   debt, explained that the debt had been sold to PARC, and that

   ARR had been contracted to collect the outstanding balance.

   (Doc. # 1-1). After explaining the ways in which Wright could

   pay the balance, the letter stated: “Please be advised that

   our client is a credit reporting client. Your credit report

   may have a negative impact if we do not hear from you.” (Id.).

   Immediately    below   that   sentence,   the   May   8   letter   also

   contained the following language, in the same font as the

   rest of the letter but emphasized in bold:

         Unless you notify this office within 30 days after
         receiving this notice that you dispute the validity
         of the debt or any portion thereof, this office
         will assume that the debt is valid. If you notify
         this office in writing within 30 days from
         receiving this notice that you dispute the validity
         of the debt or any portion thereof, this office



                                     2
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 3 of 28 PageID 250




         will obtain verification of the debt or obtain a
         copy of a judgment and mail you a copy of such
         judgment or verification. If you request this
         office in writing within 30 days after receiving
         this notice, this office will provide you with the
         name and address of the original creditor, if
         different from the current creditor.

         This is an attempt to collect a debt and any
         information obtained will be used for that purpose.
         This communication is from a debt collector.

   (Id.).

         According to Wright, the language about a potential

   negative impact on her credit report “completely overshadows”

   the rest of the notice “by scaring Plaintiff into making

   payment   immediately    to    avoid   a   ‘negative      impact’    credit

   reporting     instead   of    exercising   his    statutory     right   to

   dispute the debt as provided by the FDCPA.” (Doc. # 1 at ¶¶

   34-35).   In   addition,      Wright   alleges    that    the   “negative

   impact” language “coerces payment,” and is “deceptive and

   misleading” as well as “confusing and threatening.” (Id. at

   ¶¶ 36-38).

         Based    on   these     allegations,       Wright     claims    that

   Defendants have violated the FDCPA, specifically 15 U.S.C. §

   1692e (Count I) and 15 U.S.C. § 1692g (Count II). (Id. at ¶¶

   43-52). Wright also purports to bring these claims on behalf

   of the following class, pursuant to Federal Rule of Civil

   Procedure 23:



                                      3
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 4 of 28 PageID 251




         [A]ll individuals with addresses in the state of
         Florida, to whom Defendant [ARR] sent a collection
         letter attempting to collect a consumer debt, on
         behalf of defendant [PARC], that included deceptive
         threats regarding negative impact of the credit
         report . . ., which letter was sent on or after a
         date one (1) year prior to the filing of this action
         and on or before a date twenty-one (21) days after
         the filing of this action.

   (Id. at ¶¶ 13-14).

         Defendants have now each filed Motions to Dismiss the

   complaint, to which Wright has responded. (Doc. ## 9, 12, 25,

   26). The Motions are ripe for review.

   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), the

   Court accepts as true all the allegations in the complaint

   and   construes   them   in   the   light   most   favorable   to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the

   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic
         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.



                                       4
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 5 of 28 PageID 252




   Bell   Atl.   Corp.   v.    Twombly,     550    U.S.   544,   555    (2007)

   (citations omitted); see also Ashcroft v. Iqbal, 556 U.S.

   662, 678 (2009) (“Threadbare recitals of the elements of a

   cause of action, supported by mere conclusory statements, do

   not suffice.”). Courts are not “bound to accept as true a

   legal conclusion couched as a factual allegation.” Papasan v.

   Allain, 478 U.S. 265, 286 (1986). Generally, the Court must

   limit its consideration to well-pled factual allegations,

   documents central to or referenced in the complaint, and

   matters judicially noticed. La Grasta v. First Union Sec.,

   Inc., 358 F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

          To succeed on a claim under the FDCPA, the plaintiff

   must establish that (1) the plaintiff has been the object of

   collection    activity     arising   from      consumer   debt,     (2)   the

   defendant is a debt collector as defined by the FDCPA, and

   (3) the defendant has engaged in an act or omission prohibited

   by the FDCPA. McCray v. Deitsch & Wright, P.A., 343 F. Supp.

   3d 1209, 1214-15 (M.D. Fla. 2018). Neither party disputes

   that Wright has been the object of collection activity, but

   PARC argues that Wright has insufficiently pled its status as

   a debt collector under the FDCPA because the allegations on




                                        5
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 6 of 28 PageID 253




   that point are “conclusory and formulaic recitations of the

   FDCPA’s statutory language.” (Doc. # 9 at 6). For its part,

   ARR concedes for purposes of the Motion that it is a debt

   collector but argues that it has not violated the FDCPA. (Doc.

   # 12 at 4). Specifically, ARR argues that cases from other

   Circuits demonstrate that the “credit reporting” language in

   the May 8 letter does not overshadow a debtor’s understanding

   of his rights or violate the FDCPA under the prevailing least-

   sophisticated-consumer standard. (Id. at 4-10).

         A.    Whether PARC is a debt collector under the FDCPA

         The FDCPA defines “debt collector” as “any person who

   uses any instrumentality of interstate commerce or the mails

   in   any   business   the   principal   purpose   of   which   is   the

   collection of any debts, or who regularly collects or attempts

   to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another.” 15 U.S.C. § 1692a(6).

   Accordingly, an entity can be considered a “debt collector”

   either through the “principal purpose” definition or the

   “regularly collects” definition. See Davidson v. Capital One

   Bank (USA), N.A., 797 F.3d 1309, 1315 (11th Cir. 2015) (noting

   that “one of the two statutory standards” under Section

   1692a(6) “must be met” before an entity can qualify as a “debt

   collector”).



                                     6
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 7 of 28 PageID 254




         To state a claim under the statute, plaintiffs must

   plausibly allege “sufficient factual content to enable the

   court to draw a reasonable inference that [the defendant]

   meets the FDCPA’s definition of ‘debt collector’ and is thus

   subject to the Act.” Kurtzman v. Nationstar Mortg. LLC, 709

   F. App’x 655, 658–59 (11th Cir. 2017).

         Wright responds that PARC (1) holds itself out as a debt

   collector through its website and numerous lawsuits; (2) is

   clearly a debt collector due to its purchase of the debt here

   and subsequent action of contracting debt collection to ARR;

   and   (3)     can   be   held   vicariously    liable   for   ARR’s   debt-

   collection activities. (Doc. # 26 at 4-10).

         The problem with Wright’s first contention is that,

   while PARC’s website may very well contain the statements he

   cites and PARC may have filed the lawsuits he lists, none of

   this information is contained in the complaint. And the Court

   is disinclined to consider documents in ruling on a motion to

   dismiss that were attached for the first time to a plaintiff’s

   response in opposition. See Brooks v. Blue Cross & Blue Shield

   of    Fla.,    Inc.,     116    F.3d   1364,   1368   (11th   Cir.    1997)

   (explaining that, in general, courts cannot consider anything

   beyond the face of the complaint and documents attached

   thereto when analyzing a motion to dismiss).



                                          7
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 8 of 28 PageID 255




           The Court reads Wright’s second and third arguments

   together, as the only way PARC could be vicariously liable

   for the actions of ARR is due to the fact that PARC purchased

   the debt here and then hired another entity, ARR, to do the

   actual collecting.

           Numerous courts have held that an entity that itself

   meets    the   definition     of    a    debt    collector   may    be     held

   vicariously liable for unlawful collection activities carried

   out by another on its behalf. See Long v. Pendrick Capital

   Partners II, LLC, 374 F. Supp. 3d 515, 534-35 (D. Md. 2019)

   (collecting cases). However, vicarious liability cannot be

   imposed when the principal company itself does not meet the

   definition     of    “debt   collector.”        Deutsche   Bank    Trust    Co.

   Americas v. Garst, 989 F. Supp. 2d 1194, 1202 (N.D. Ala. 2013)

   (citing Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379 (3d

   Cir. 2000) (abrogated on other grounds by Henson v. Santander

   Consumer    USA,     Inc.,   137    S.   Ct.    1718   (2017)));    see    also

   Davidson, 797 F.3d at 1316 (in a case outside the vicarious

   liability context, holding that, under the plain language of

   the   statute,      “a   person    who   does    not   otherwise    meet   the

   requirements of [Section] 1692a(6) is not a ‘debt collector’

   under the FDCPA”).




                                            8
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 9 of 28 PageID 256




         The Eleventh Circuit has held that the general partners

   of a debt collector may be held jointly and severally liable

   for the partnership’s violations of the FDCPA. LeBlanc v.

   Unifund CCR Partners, 601 F.3d 1185, 1201 (11th Cir. 2010)

   (applying    state    partnership        law   and     focusing    on   the

   relationships among the parties). But the Eleventh Circuit

   has not yet commented on whether entities that assign or

   contract debt collection activities to another person or

   company may be vicariously liable for that person or company’s

   alleged violations of the FDCPA. The Third and Ninth Circuits,

   however, have both recently addressed this very question.

         The   Third    Circuit      held    that,      under   the   FDCPA’s

   “principal purpose” definition, an entity that acquires debts

   for the purpose of collection but outsources the actual

   collections activity may qualify as a “debt collector” under

   the statute. Barbato v. Greystone Alliance, LLC, 916 F.3d

   260, 261 (3d Cir. 2019) (“[A]n entity that otherwise meets

   the ‘principal purpose’ definition cannot avoid the dictates

   of the FDCPA merely by hiring a third party to do its

   collecting.”).      The   Third    Circuit’s      formulation      of   what

   constitutes a “principal purpose” of business goes beyond the

   purview of this Order. It is worth noting, though, that the

   court found that where the debt owner’s “only business is the



                                       9
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 10 of 28 PageID 257




    purchasing of debts for the purpose of collecting on those

    debts, and, . . . without the collection of those debts, [the

    debt   owner]    would      cease     to    exist,”     the   debt   owner   fell

    “squarely    within”        Section    1692a(6)’s          “principal   purpose”

    definition.      Id.   at    268.     Thus,      the   debt    owner    could   be

    vicariously liable for the actions of the debt collection

    company     it   contracted         with,       if   the   traditional    agency

    principles of vicarious liability and a showing of FDCPA

    liability could be met — issues that the Third Circuit did

    not address. Id. at 269.

           Earlier this year, the Ninth Circuit relied on Barbato

    to similarly hold that “an entity that otherwise meets the

    ‘principal purpose’ definition of debt collector cannot avoid

    liability under the FDCPA merely by hiring a third party to

    perform its debt collection activities.” McAdory v. M.N.S. &

    Assocs., LLC, 952 F.3d 1089, 1090 (9th Cir. 2020). The Third

    and Ninth Circuits reached this conclusion after a careful

    review of the plain text of the statute, the statutory context

    of the “principal purpose” definition, and the legislative

    history of the FDCPA. Barbato, 916 F.3d at 267-69; McAdory,

    952 F.3d at 1093-96. In the absence of guidance from the

    Eleventh Circuit, the Court finds the analysis from these

    courts to be persuasive. See Rivas v. Midland Funding, LLC,



                                               10
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 11 of 28 PageID 258




    398 F. Supp. 3d 1294, 1302-03 (S.D. Fla. 2019) (in context of

    summary judgment, adopting the Third Circuit’s analysis in

    Barbato   and    finding      that    a     debt   purchaser    was    a   “debt

    collector” for purposes of the FDCPA).

          However,    the    Court       must    still   follow     the    Eleventh

    Circuit’s    directive        that    plaintiffs      must     plead    factual

    content in a complaint that allows this Court to make the

    reasonable inference that the defendant is a debt collector.

    See Davidson, 797 F.3d at 1313 (“To survive a motion to

    dismiss [an FDCPA claim], [a plaintiff] must plead factual

    content that allows the court to draw the reasonable inference

    that [a defendant] is a debt collector.”); see also Id. at

    1311 (affirming dismissal of complaint where the complaint’s

    “factual matter establishes that Capital One’s collection

    efforts in this case related only to debts owed to it and

    that debt collection is only some part of, and not the

    principal purpose of, Capital One’s business”).

          Wright alleges in the complaint that PARC is a debt

    collector under the FDCPA and “is a company that uses the

    mail,   telephone,      and    facsimile      and    regularly    engages     in

    business the principal purpose of which is to attempt to

    collect debts alleged to be due another.” (Doc. # 1 at ¶¶ 10-

    11). This is conclusory language that merely tracks the



                                           11
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 12 of 28 PageID 259




    language of the statute. Furthermore, the complaint contains

    no factual content that would enable this Court to make the

    inferential leap that PARC is a debt collector. As such, it

    is insufficient. See Kurtzman, 709 F. App’x at 659 (where

    complaint includes only “a conclusory, formulaic recitation

    of the statutory language,” a motion to dismiss is due to be

    granted); compare Arango v. GMA Invs., LLC, No. 18-9813, 2019

    WL 1916202, at *3 (D.N.J. Apr. 30, 2019) (denying motion to

    dismiss      because   the    complaint     alleged     that    the   debt

    purchaser’s principal purpose was the collection of debts and

    further      alleged   that   the   debt    purchaser   “has     no   other

    substantial business purpose except to purchase defaulted

    receivables from creditors and then attempt collection either

    directly or through third parties”); see also Reese v. Ellis,

    Painter, Ratterree & Adams, LLP, 678 F.3d 1211, 1218-19 (11th

    Cir. 2012) (holding that plaintiff had sufficiently alleged

    that defendant law firm was a “debt collector” under the

    FDCPA’s “regularly collects” prong where complaint alleged

    that in the year prior to the complaint’s filing, “the firm

    had   sent    to   more   than   500     people   ‘dunning     notice[s]’”

    containing the same or substantially similar language to the

    notices at issue in that case).




                                        12
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 13 of 28 PageID 260




          This Court takes no position on whether the principal

    purpose of PARC’s business is in fact the collection of debts.

    That is a factual matter best left for another day. See

    Mullery v. JTM Cap. Mgmt., LLC, Nos. 18-cv-549 & 18-cv-566,

    2019 WL 2135484, at *3 (W.D.N.Y. May 16, 2019) (adopting the

    Barbato     definition     of    debt    collector     but    writing    that

    “whether, in fact, JTM’s ‘raison d’etre is obtaining payment

    on the debts that it acquires,’ . . . can be determined at a

    later stage of the litigation and may be grist for the summary

    judgment mill”); see also McAdory, 952 F.3d at 1093 (holding

    argument regarding nature of debt purchaser’s business was

    premature    at   the    motion-to-dismiss          stage    because   “DNF’s

    argument about its principal purpose highlights a factual

    dispute”). However, under the prevailing pleading standards,

    Wright    must    allege    something        more   than    conclusory   and

    formulaic recitations of the statute to survive PARC’s motion

    to dismiss. He must allege some factual content that would

    allow this Court to make the reasonable inference that PARC

    is a “debt collector” under the language of the FDCPA. See

    Davidson, 797 F.3d at 1311-13.

          Accordingly,      PARC’s    motion      to    dismiss    is   granted.

    However, because the Court believes that this deficiency is

    capable of being remedied, Wright will be given leave to file



                                            13
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 14 of 28 PageID 261




    an amended complaint. See Foman v. Davis, 371 U.S. 178, 182

    (1962) (explaining that, in general, leave to amend should be

    freely given unless amendment would be futile).

            B.     Whether PARC and/or ARR violated the FDCPA 1

            The    FDCPA   requires     that   a   debt   collector’s   written

    communications to the consumer contain certain information

    about    the    debt   and    the   consumer’s    right    to   dispute   the

    validity of the debt. 15 U.S.C. § 1692g. Section 1692g(a)

    requires the debt collector’s initial communication to the

    consumer inform the consumer that, among other things, he or

    she has thirty days to dispute the validity of the debt and

    that, upon the consumer’s written request within the thirty-

    day period, the debt collector will verify the debt and

    provide the consumer with the name and address of the original

    creditor. 15 U.S.C. § 1692g(a). Additionally, any collection

    activities or communications during that thirty-day period

    “may not overshadow or be inconsistent with the disclosure of

    the consumer’s right to dispute the debt[.]” Id. § 1692g(b).

            The    FDCPA   also   prohibits    “any   false,    deceptive,     or

    misleading representation or means in connection with the




    1 Because PARC joined into ARR’s Motion to Dismiss, the Court
    addresses their liability under the FDCPA together.



                                          14
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 15 of 28 PageID 262




    collection of any debt.” 15 U.S.C. § 1692e. This includes the

    use of “any false representation or deceptive means to collect

    or attempt to collect any debt or to obtain information

    concerning a consumer.” Id. § 1692e(10).

          In the Eleventh Circuit, whether a collection notice

    violates Section 1692g or Section 1692e(10) is determined

    objectively     under     the   “least       sophisticated    consumer”

    standard. McCray, 343 F. Supp. 3d at 1214; Jeter v. Credit

    Bureau, Inc., 760 F.2d 1168, 1177 n.11 (11th Cir. 1985) (“The

    question is not whether [a plaintiff] was deceived, but

    whether the ‘least sophisticated consumer’ would have been

    deceived.”). “The least-sophisticated consumer standard takes

    into account that consumer-protection laws are not made for

    the protection of experts, but for the public – that vast

    multitude which includes the ignorant, the unthinking, and

    the credulous.” Crawford v. LVNV Funding, LLC, 758 F.3d 1254,

    1258–59 (11th Cir. 2014) (internal quotations and citations

    omitted). “However, the test has an objective component in

    that while protecting naive consumers, the standard also

    prevents      liability     for     bizarre        or    idiosyncratic

    interpretations     of    collection     notices    by   preserving   a

    quotient of reasonableness.” Id. at 1259. And it is presumed

    “that   the   consumer     possesses     a    rudimentary    amount   of



                                      15
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 16 of 28 PageID 263




    information about the world and a willingness to read the

    communication with some care.” Edstrom-Smith v. Kass Shuler,

    P.A.,   680    F.   App’x   813,   814       (11th   Cir.   2017)    (internal

    quotations and citations omitted).

                  1.    Plaintiff’s Section 1692e Claim

          Wright alleges that the May 8, 2019, letter violates

    Section 1692e because it is “open to more than one reasonable

    interpretation, at least one of which is inaccurate” and

    violates Section 1692e(10) by making a false and misleading

    representation. (Doc. # 1 at ¶ 46). According to Wright, the

    letter’s credit-reporting language “scar[es] Plaintiff into

    making payment immediately,” “is threatening to the consumer

    and coerces payment,” “is deceptive and misleading, because

    it states that the credit report will have a negative impact

    if the Defendant ARR does not hear from the consumer,” and is

    “confusing,        threatening,    .     .    .   ominous    .   .   .   [and]

    frightening.” (Id. at ¶¶ 34-39).

          The parties do not devote any significant part of their

    briefing to the Section 1692e issue, and so the Court will

    analyze the claim without such input. The complaint makes

    clear that the credit-reporting language is at the heart of

    both Wright’s Section 1692e and Section 1692g claim. See (Doc.

    # 1 at ¶¶ 34-40). Again, the May 8 letter stated: “Please be



                                           16
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 17 of 28 PageID 264




    advised that our client is a credit reporting client. Your

    credit report may have a negative impact if we do not hear

    from you.” (Doc. # 1-1).

          The Court fails to discern how this language is false,

    deceptive,    or   misleading.      Wright      does    not   allege    that

    Defendants would not, in fact, potentially report non-payment

    to   credit   reporting       agencies    or    that    consumers’   credit

    reports   would    not   be    impacted    by    such    non-payment.    See

    Belichenko v. Gem Recovery Sys., No. 17-cv-01731 (ERK) (ST),

    2017 WL 6558499, at *4 (E.D.N.Y. Dec. 22, 2017) (finding that

    letter’s bad-credit language did not violate Section 1692e

    where the statement “has only one meaning, and Plaintiff has

    proffered no evidence that it is inaccurate”).

          Courts evaluate alleged violations of Section 1692e(10)

    under the “least sophisticated consumer” standard. Gause v.

    Med. Bus. Consultants, Inc., 424 F. Supp. 3d 1175, 1205 (M.D.

    Fla. 2019). In general, the question of whether the least

    sophisticated consumer would be confused or misled by a debt

    collector’s communication is one for the jury. Reyes v.

    Webcollex, LLC, No. 2:19-cv-153-FtM-29MRM, 2020 WL 619097, at

    *4 (M.D. Fla. Feb. 10, 2020). But whether a plaintiff has

    plausibly alleged that a defendant’s conduct violates the




                                        17
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 18 of 28 PageID 265




    least sophisticated consumer standard is a legal question for

    the Court. Id.

          Here, Wright has failed to plausibly allege that the

    least sophisticated consumer would be confused, misled, or

    deceived by the letter’s negative-credit-reporting language.

    Compare Gause, 424 F. Supp. 3d at 1207 (accepting allegations

    as true that debt collector’s assertions in communication to

    debtor that it intended to report consumer’s debt to multiple

    credit bureaus were actually false and, thus, deceptive means

    to   collect    a   debt).   Thus,   Count   I   is   dismissed   without

    prejudice. The Court will grant Wright leave to amend this

    claim.

               2.       Plaintiff’s Section 1692g Claim

          Wright alleges that Defendants violated Section 1692g by

    “threatening negative credit reporting, which overshadows the

    [notice] language and coerces the consumer not to exert its

    rights under the FDCPA.” (Doc. # 1 at ¶ 51). As an initial

    matter, the parties appear to agree that whether Defendants

    are liable under Section 1692g(b) is a question of law for

    the Court to decide. (Doc. # 12 at 4; Doc. # 25 at 21-22).

    See McCray v. Deitsch & Wright, P.A., 356 F. Supp. 3d 1358,

    1362 (M.D. Fla. 2019) (citing Shimek v. Weissman, Nowack,

    Curry & Wilco, P.C., 323 F. Supp. 2d 1344, 1349 (N.D. Ga.



                                         18
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 19 of 28 PageID 266




    2003) (“Although the Eleventh Circuit has not considered the

    issue, this Court agrees with the Second, Third, and Ninth

    Circuits    that   the    determination       of   whether    language

    overshadows the validation notice is a question of law.”)).

          “[T]he Eleventh Circuit has not yet addressed FDCPA

    violations under Section 1692g(b), and therefore, has not yet

    defined    what    communications     would     ‘overshadow    or   be

    inconsistent with the disclosure of the consumer’s right to

    dispute the debt.’” McCray, 343 F. Supp. 3d at 1215; Zevon v.

    Balanced Healthcare Receivables, LLC, No. 6:19-cv-1937-Orl-

    37DCI, 2020 WL 4188040, at *3 (M.D. Fla. Jan. 7, 2020)(“The

    Eleventh Circuit has not said what constitutes overshadowing

    under 15 U.S.C. § 1692g(b).”).

          A recent opinion from a court within this District

    provides a helpful overview of the state of the law outside

    of this Circuit:

          The Second Circuit explained that a collection
          activity “overshadows or contradicts the validation
          notice ‘if it would make the least sophisticated
          consumer uncertain as to her rights.’” Ellis v.
          Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir.
          2010). The Third Circuit considers the physical
          characteristics of the letter and has held that if
          the [Section] 1692g notice is provided in the same
          font, size, and color as the rest of the letter and
          is on the front page, the notice is not
          overshadowed. Wilson v. Quadramed Corp., 225 F.3d
          350, 356 (3d Cir. 2000), as amended (Sept. 7, 2000).
          Similarly, the First Circuit has explained that,



                                     19
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 20 of 28 PageID 267




          “Typically, however, overshadowing is based upon
          the visual characteristics of a collection letter,
          such as when a letter demands payment in large,
          attention-grabbing    type    and   relegates    the
          validation notice to fine or otherwise hard-to-read
          print.” Pollard v. Law Office of Mandy L.
          Spaulding, 766 F.3d 98, 104 (1st Cir. 2014). And
          the Seventh Circuit held that a statement warning
          that a creditor had the right to pursue legal action
          in an initial communication did not violate
          [Section] 1692g(b); instead it merely alerted the
          consumer to the possible repercussions faced for
          failing to pay. Zemeckis v. Glob. Credit &
          Collection Corp., 679 F.3d 632, 637 (7th Cir.
          2012).

    Huyghue v. Shafritz & Assocs., P.A., No. 5:18-cv-29-Oc-30PRL,

    2018 WL 7457827, at *4–5 (M.D. Fla. Apr. 12, 2018) (granting

    defendant’s motion to dismiss because plaintiff had failed to

    state a claim for violation of Section 1692g). The Huyghue

    court also relied on a case that Defendants lean on: McMurray

    v. ProCollect, Inc., 687 F.3d 665, 671 (5th Cir. 2012).

          In   that   case,    the   Fifth    Circuit    considered    a    debt

    collection letter (1) that placed language warning debtors

    that a failure to pay could have a negative effect on their

    credit     significantly     higher       in   the    letter     than    the

    statutorily required 30-day validation language and (2) where

    the   “threatening”       language    possessed      different    physical

    attributes from the notice language, and concluded that the

    letter did not violate Section 1692g(b). Id. at 667-68. The

    Fifth Circuit analyzed the letter as follows:



                                         20
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 21 of 28 PageID 268




          The supposed threat falls in the category of
          “letters that encourage debtors to pay their debts
          by informing them of the possible negative
          consequences of failing to pay,” words that do not
          overshadow the required notice language. This is
          because “one way to encourage someone with a true
          dispute to come forward and resolve that dispute is
          to inform him of the possible negative consequences
          of his continued inaction.” “Not only does this
          encouragement promote payment of valid debts, it
          also promotes disclosing genuine claims of invalid
          debts[.]” “Promoting final resolution of such
          matters, either way, is inherently beneficial.” The
          letter in this case essentially provided such
          warnings and nothing more. Thus, the notice
          language in [the defendant’s] letter is not
          overshadowed by the letter’s bad-credit warnings.

    Id. at 671 (quoting Durkin v. Equifax Check Servs., Inc., 406

    F.3d 410, 417-18 (7th Cir. 2005)).

          After careful consideration of the collection letter

    here and the relevant case law, this Court agrees with the

    thoughtful reasoning in McMurray and Huyghue. First, Wright

    has failed to plead any physical attribute of the credit-

    warning language in the May 8 letter that overshadows the

    notice   language,   and   the   Court’s   review   of   the   letter

    demonstrates that it does not. The credit-warning language

    and the notice language are both on the front page of the May

    8 letter, in the same size type and same font, and the credit-

    warning language is in a regular font, while the notice

    language is included in bold font. See Huyghue, 2018 WL

    7457827, at *5 (“The warning and the notice are the same font,



                                     21
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 22 of 28 PageID 269




    size, and color, and both are on the front page of the

    letter.”); see also Pollard, 766 F.3d at 104 (looking to a

    letter’s ”visual characteristics” in making the overshadowing

    determination); Wilson, 225 F.3d at 356 (same).

           Second,    the   warning    does    not    overshadow   the   notice

    because, as the Fifth and Second Circuits have held, such

    language    merely      informs    the     debtor   about   the   possible

    negative consequences of failing to pay a debt and, thus,

    would not make the least sophisticated consumer uncertain

    about his rights. See Huyghue, 2018 WL 7457827, at *5 (“[T]he

    warning in Defendant’s letter merely apprised Plaintiff of

    the potential consequences of failing to pay the debt [and]

    [t]his language encourages Plaintiff to pay her debt or

    dispute it if it was invalid.”); see also McMurray, 687 F.3d

    at 671 (explaining that where the “supposed threat falls in

    the category of letters that encourage debtors to pay their

    debts by informing them of the possible negative consequences

    of failing to pay,” such language does not overshadow the

    required notice language); Zemeckis, 679 F.3d at 637 (finding

    no    violation   of    the   FDCPA   where      language   merely   alerts

    consumer to possible repercussions for failure to pay).

           Most of the cases that Wright relies upon in opposition

    are    distinguishable        in   that      they    included     language



                                          22
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 23 of 28 PageID 270




    threatening a consumer with possible negative consequences

    for non-payment, combined with some other urgent language of

    immediacy regarding when the debt must be paid. Cf. McMurray,

    687 F.3d at 671 (finding no FDCPA violation where the letter

    provided credit warnings “and nothing more”). For example, in

    Yunker    v.    AllianceOne   Receivables   Management,     Inc.,   the

    collection letter contained language telling the plaintiff

    that she was subject to “immediate collection efforts,” that

    she should contact the defendant “as soon as possible,” and

    that     it    was   the   debt   collector’s   “practice   to   place

    information regarding the debt with the appropriate credit-

    reporting agencies.” No. 10-61796, 2011 WL 13239460, at *1-2

    (S.D. Fla. July 19, 2011). The court held that, “[o]n balance,

    these inconsistent statements are sufficient to establish a

    violation of [Section 1692g(b)] as a matter of law.” Id. at

    *5; see also Vaughn v. CSC Credit Servs., Inc., No. 93-cv-

    4151, 1995 WL 51402 (N.D. Ill. Feb. 3, 1995) (holding that

    the collection letter’s demand for immediate payment coupled

    with a threat to report the debtor to the credit bureau

    overshadowed or contradicted the notice requirement). A court

    in the Middle District of Florida recently relied on Yunker

    in concluding that a defendant was not entitled to judgment

    as a matter of law on the plaintiff’s Section 1692g claim



                                        23
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 24 of 28 PageID 271




    where the collection notice indicated that the plaintiff

    should “resolve the matter immediately” by contacting the

    defendant to make payment and “the notice advised of (if not

    threatened) ‘additional action’ if the [d]efendant               did not

    ‘receive payment promptly.’” McCray, 343 F. Supp. 3d at 1217

    (emphases supplied by the court).

          Not so here. The letter that ARR sent on May 8 includes

    these sentences: “Please be advised that our client is a

    credit    reporting   client.    Your   credit   report    may   have   a

    negative impact if we do not hear from you.” Earlier in the

    letter,    it   states   that,    “To   avoid    further    collection

    activity, please remit payment in full of $984.00 directly to

    [ARR].” (Doc. # 1-1). The letter then advises the debtor of

    multiple ways in which to pay, including by mail, by phone,

    or online. (Id.). This language does not direct the debtor to

    pay by any date certain, “immediately,” or even “promptly.”

          Wright also points to the letter’s request for payment

    in full, along with an enclosed payment stub, to argue that

    the letter improperly leads the least sophisticated consumer

    to believe that “she would have to make payment in full on

    the account to avoid ‘a negative impact’ on her credit report,

    rather than simply seeking a validation of her debt as she




                                      24
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 25 of 28 PageID 272




    was entitled to do under [Section] 1692g.” (Doc. # 25 at 10-

    11).

           But as explained by another Florida district court, “a

    debt collector is ‘perfectly free’ to demand payment and

    pursue   collection    efforts   .     .    .   within   the     validation

    period. . . . Only if the debtor disputes the debt during the

    validation period, must all debt collection activities stop

    until the debt collector obtains verification of the debt.”

    Decarlo v. McKinnon, No. 13-14324-CIV, 2014 WL 12214345, at

    *3 (S.D. Fla. July 31, 2014) (citing Durkin, 406 F.3d at 416;

    15   U.S.C.   §   1692g)   (internal       quotation     marks   omitted).

    Furthermore, Wright urges this Court to consider Francis v.

    Snyder, 398 F. Supp. 2d 1034 (N.D. Ill. 2005), but the Court

    finds that case distinguishable.

           In Francis, the letter in question stated that: “If paid

    in full to this office, all collection activity will be

    stopped. . . . If you contact this office on receipt of this

    letter you may qualify for a payment plan. If you do not call,

    the balance will be pursued in full, including collection

    costs.” Id. at 1037. This language requiring that the consumer

    contact the debt collector on receipt or face full collection

    efforts is akin to the language of immediacy discussed in the

    cases above. The letter here contains no such language.



                                     25
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 26 of 28 PageID 273




          In conclusion, upon reading the letter at issue in this

    case, the least sophisticated consumer would not be misled or

    confused into thinking she had to pay the debt immediately or

    face adverse credit consequences before her 30-day statutory

    validation period expired. See Rafferty v. Retrieval-Masters

    Creditors Bureau, Inc., No. 5:17-cv-00426-PGB-PRL, 2019 WL

    1026399,    at   *4   (M.D.   Fla.    Feb.   15,   2019),   report   and

    recommendation adopted, No. 5:17-cv-426-Oc-40PRL, 2019 WL

    1014554 (M.D. Fla. Mar. 4, 2019) (noting that “[t]hreats tend

    to overshadow validation notices when they demand action

    immediately or within thirty days, in contradiction of the

    validation notice” and recommending that judgment be entered

    in favor of defendant because the collection letter did not

    demand any action within a specified timeframe inconsistent

    with the validation notice); see also Belichenko, 2017 WL

    6558499, at *4 (holding that statement in letter regarding

    debt collector’s “policy” to report delinquent accounts to

    credit agencies did not overshadow the validation notice

    because “[a]t no point does it suggest to [the debtor] that

    she must take action within any time frame that contradicts

    the statutory thirty-day period”) (internal quotation marks

    omitted).




                                         26
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 27 of 28 PageID 274




          For these reasons, the Court concludes as a matter of

    law that the language in the May 8 letter warning the consumer

    that their “credit report may have a negative impact if we do

    not hear from you” did not overshadow the required Section

    1692g notice. Therefore, Wright’s Section 1692g claim should

    be dismissed with prejudice. See Huyghue, 2018 WL 7457827, at

    *5 (granting motion to dismiss with prejudice after making

    same finding); see also Silberman v. Miami Dade Transit, 927

    F.3d 1123, 1133 (11th Cir. 2019) (explaining that while leave

    to amend ought generally to be freely granted, leave to amend

    need not be granted when any amendment would be futile).

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   The   Motion   to   Dismiss    Complaint   filed    by   Defendant

          Premium    Asset    Recovery    Corporation   (Doc.      #   9)   is

          GRANTED.

    (2)   The Motion to Dismiss Complaint filed by Defendant AR

          Resources, Inc. (Doc. # 12), which motion Defendant

          Premium    Asset    Recovery    Corporation   has    joined,      is

          GRANTED IN PART and DENIED IN PART.

    (3)   Count I of the complaint is dismissed without prejudice

          and with leave to amend. Count II of the complaint is

          dismissed with prejudice.



                                         27
Case 8:20-cv-00985-VMC-CPT Document 43 Filed 07/31/20 Page 28 of 28 PageID 275




    (4)   Plaintiff Javontae Wright may file an amended complaint

          within 14 days of the date of this Order. Defendants

          will then have 14 days from the filing of the amended

          complaint to file their responses thereto.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    31st day of July, 2020.




                                     28
